DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental Amendment
In response to an interview with the applicant on 2/16/2022, the applicant filed a supplemental amendment (2/16/22) to avoid the necessity of a notice of non-responsive amendment.  This office action is responsive to the supplemental amendment.

Election/Restrictions
Applicant’s election of the method and species 2 - Figure 2 in the reply filed on 2/4/22 without traverse is acknowledged.  Claims 14, 21-24, 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  It is noted that claim 14 is not drawn to Species 2 since the first condenser is within the second column and not between them.  Claims 21-24 have been withdrawn since the elected species does not have an oxygen enriched fluid withdrawn from the third column, but has an oxygen enriched fluid (22) withdrawn from the second condenser.  Lastly, claim 28 does not describe the species 2 since species 2 has the intermediate portion gas pass through a subcooler.

Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Drawings
The drawings are objected to because the flow direction in the condenser 3 appears to be incorrectly drawn and it is noted that the disclosure explicitly teaches (pg. pub. para. 101) that the nitrogen containing liquid that is sent as reflux to the second column is provided by condensing fluid with the first condenser (3) and is not a portion of gas withdrawn from column (2) as apparently incorrectly drawn.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removing of impurities 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(s) 13, 15-20, 25-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 13, the recitation, “providing an apparatus configured to produce the product nitrogen gas and the product argon” is indefinite since there is no way to discern what structure makes the apparatus configured to produce the products as this recitation is separate from and in addition to the language later in the claim identifying other structure, including the heat exchanger, columns, condensers, and expansion turbine and therefore the language is unclear. 
	The recitation, “withdrawing a product nitrogen gas is drawn from” is indefinite since the product nitrogen gas has already been recited and further the grammar is improper.
	The recitation, “withdrawing a product argon from” is indefinite since the product argon has already been recited.
	In regard to claim 25, the recitation, “an intermediate portion” reintroduces what was already recited previously and the claim recites “the intermediate portion gas” and therefore implies that this portion should be --the intermediate portion-- of the second column, therefore the recitation is indefinite.
	In regard to claim 27, the recitation, “an intermediate portion” reintroduces what was already recited previously and the claim recites “the intermediate portion gas” and therefore implies that this portion should be --the intermediate portion-- of the second column, therefore the recitation is indefinite.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15-20, 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal (US 5129932).
	In regard to claim 13, Agrawal teaches a method (See figure 1) for producing product nitrogen gas (70, 74) and product argon (100), the method comprising the steps of providing an apparatus: comprising a main heat exchanger (200), a first rectification column (202), a second rectification column (204), a third rectification column (206), a first condenser (208) configured to perform heat exchange between a gas (to 20) accumulated in a column top portion of the first rectification column (see top of 202), and a liquid (liquid) accumulated in a column bottom portion (bottom) of the second rectification column (204), a second condenser (214) disposed in a third rectification column (206), and an expansion turbine (216); cooling a raw air stream (10; see air stream - column 3, line 29) from which predetermined impurities have been removed 
	In regard to claim 15, Agrawal teaches that the first portion (54) of the oxygen- enriched liquid (50) is introduced to the second rectification column (204) at a first location that is lower than the upper portion of the second rectification column (204) 
	In regard to claim 16, Agrawal teaches that the intermediate location (of 30 withdrawal from 204) is located between the upper portion (of 26 entry into 204) and the first location (entry of 54 into 204).
	In regard to claim 17, Agrawal teaches that the intermediate portion gas (30) has a higher nitrogen concentration (table 1) as compared to the condenser gas (60).  
	In regard to claim 18, Agrawal teaches that a flow rate of the intermediate portion gas (30) as compared to a flow rate of the condenser gas (60) is between 0.03 and 2 (table 1).  
	In regard to claim 19, Agrawal teaches that the mixed gas has an oxygen composition between 70% and 97% (table 1). 
	In regard to claim 20, Agrawal teaches that the expansion turbine (216) comprises an absence of duralumin (see that Duralumin is not taught by Agrawal).
	In regard to claim 25, Agrawal teaches that the intermediate portion gas (30) withdrawn from the intermediate portion of the second rectification column (204) and the condenser gas (60) withdrawn from the first condenser (208) are mixed to form the mixed gas (63) at a location upstream a cold end (bottom) of the main heat exchanger (200) and the expansion turbine (216).
	In regard to claim 26, Agrawal teaches that the mixed gas is first partially heated in the main heat exchanger (200) prior to being expanded in the expansion turbine (216).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the obvious modification of Agrawal (US 5129932).  Agrawal teaches most of the claim limitations, but does not explicitly teach mixing the condenser gas (60) with the intermediate portion (30) after the subcooler (210).  However, Agrawal does teach that the intermediate portion gas (30) withdrawn from the intermediate portion of the second rectification column (204) is warmed in a subcooler (210) against the nitrogen-containing liquid (26) and is warmed against the oxygen-enriched liquid (50) in the subcooler (210).  As a matter of routine experimentation and development, those of ordinary skill in the art would consider other mixing locations to determine which provided the best refrigeration results for the least capital costs.  Therefore it would have been obvious to a person of ordinary skill in the art to experiment with the mixing location and to determine through . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JFPIII
February 16, 2022